 CARPENTERS, LOCAL 67United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local67 and Boston andVicinityCarpenters District Council(AberthawConstruction Co.)andAssociated General Contrac-tors of Massachusetts,Inc. and Laborers'Interna-tional Unionof NorthAmerica,AFL-CIO, Local223United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local67 and Boston andVicinityCarpentersDistrictCouncil(The VolpeConstructionCo., Inc.)andAssociated GeneralContractors ofMassachusetts,Inc. and Laborers'International Union of North America,AFL-CIO,Local 223United Brotherhood of Carpenters and Joiners ofAmerica,Local67 (Franchi Construction Co., Inc.)andAssociatedGeneralContractors of Massachu-setts, Inc. and Laborers'InternationalUnion ofNorth America,AFL-CIO, Local 22Laborers' InternationalUnion ofNorthAmerica,AFL-CIO,Local22 (C. LevesqueCo., Inc.)andAssociated General Contractors of Massachusetts,Inc. and United Brotherhood of Carpenters andJoiners of America,AFL-CIO,Local 218Laborers'InternationalUnion of North America,AFL-CIO,Local429(SpaltAssociates)andAssociated General Contractors of Massachusetts,Inc. and United Brotherhood of Carpenters andJoiners of America,AFL-CIO, Local 49. Cases1-CD-322, 1-CD-323, 1-CD-328, 1-CD-330,and I-CD-332January 10, 1974DECISION, DETERMINATION OFDISPUTES, AND ORDER QUASHINGNOTICE OF HEARING IN PARTBY MEMBERSFANNING, KENNEDY, ANDPENELLOThis is a consolidated proceeding under Section10(k)of the National Labor Relations Act, asamended, following the filing of charges in CasesI-CD-322 and 1-CD-323 on September 21, 1972, byIHereinafter AGC.2HereinafterAberthawSHereinafter Volpe.4HereinafterFranchisHereinafterLevesque.6Hereinafter Spalt7HereinafterCarpenters' Local 67289Associated General Contractors of Massachusetts,Inc.,'on behalf of two of its member employers,Aberthaw Construction Company2 and Volpe Con-structionCompany; 3 and the filing of a charge inCase 1-CD-328 on October 10, 1972, amended onOctober 11, 1972, by AGC, on behalf of one of itsmember employers, Franchi Construction Company,Inc.; 4 and the filing of a charge in Case I-CD-330on October 12, 1972, by AGC, on behalf of C.Levesque Co., Inc.; 5 and the filing of a charge inCase 1-CD-332 on October 25, 1972, by AGC, onbehalf of the Spalt Associates.6 It is alleged in Cases1-CD-322, 1-CD-323, and 1-CD-328 that UnitedBrotherhood of Carpenters and Joiners of America,Local 67, AFL-CIO,7 and Boston and VicinityCarpentersDistrictCouncilsviolatedSection8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the involved Employer to assign certainwork to employees represented by Carpenters' Local67 rather than, in Cases 1-CD-322 and l-CD-323.to employees represented by Laborers' InternationalUnion of North America, AFL-CIO, Local 223,9and in Case 1-CD-328 to employees represented byLaborers'InternationalUnion of North America,AFL-CIO. Local 22.10Itisalleged inCasel-CD-330 that Laborers' Local 22 violated Section8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiring the involved Employer to assign certainwork to employees represented by Laborers' Local22 rather than to employees represented by UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local 218.11 Finally, in Case 1-CD-332,it is alleged that Laborers' International Union ofNorth America, AFL-CIO, Local 429,12 violatedSection 8(b)(4)(D) of the Act by engagingin certainproscribed activity with an object of forcing orrequiring the involved Employer to assign certainwork to employees represented by Laborers' Local429 rather than to employees represented by UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, Local 49.1.1Pursuant to notice, a hearing was held at Boston,Massachusetts, on November 24 and December 4, 5,and 7, 1972, and March 20 and 21, 1973, beforeHearingOfficerThomas J. Flynn. All partiesappearingwere afforded full opportunity to beheard. to examine and cross-examine witnesses, andto adduce evidence bearing upon the issues. There-"Hereinafter Carpenters'District CouncileHereinafterLaborers' Local 223.10HereinafterLaborers' Local 2211HereinafterCarpenters' Local 21812HereinafterLaborers' Local 4291 iHereinafterCarpenters' Local 49208 NLRB No. 23 290DECISIONSOF NATIONALLABOR RELATIONS BOARDafter, a brief was filed on behalf of the Carpenters'Locals and the Carpenters' District Council.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds they are freefrom prejudicial error.The rulings are herebyaffirmed. The Board has considered the briefs andthe entire record in this proceeding and herebymakes the following findings:1.THE BUSINESSOF THE COMPANIESThe parties agree to the following stipulations:AGC is an association representing employersengaged in the construction and related industries.Volpe,Franchi, and Aberthaw are three of itsmembers.Aberthaw Construction Co. is a Massachusettscorporation engaged in construction and annuallyreceives from points outside the Commonwealth ofMassachusetts goods valued in excess of $50,000.Franchi Construction Co., Inc., is a Massachusettscorporation engaged in construction and annuallyreceives from points outside the Commonwealthgoods valued in excess of $50,000.C.Levesque Co., Inc., is a Massachusetts corpo-ration engaged in the installation of dry wall. TheCompany annually receives from points outside theCommonwealth goods valued in excess of $50,000.salt Associates Co. is a sole proprietorship locatedat Hingham, Massachusetts, engaged in the installa-tionof kitchen cabinets. The Company annuallyreceives from points outside the Commonwealthgoods valued in excess of $50,000.Accordingly,we find that the Companies areengaged in commerce within the meaning of the Actand that it will effectuate the purposes of the Act toassert jurisdiction herein.II.THELA13OR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Carpen-ters'Local 67, Carpenters' District Council, Carpen-t 'rs'Local 218, Carpenters' Local 49, Laborers'I ocal 223, Laborers' Local 22, and Laborers' Local429 are labor organizations within the meaning ofSection 2(5) of the Act.III.IHEDISPUTESA.TheWork in DisputeThe work in dispute in these cases involves threedifferent tasks. InCase l-CD-322, the disputeconcerns the stripping of forms. Forms are made ofmetal or wood; they can be preformed or custommade for the shape desired. The forms are used toshape poured concrete until it sets. Then thespanners, locking the forms together, are loosened,and the forms are dismantled. The forms arethereafter stored for further use or erected at anothersite.InCases 1-CD-323, l-CD-328, and 1-CD-332,thedispute concerns the unloading of kitchencabinets. The cabinets arrive by truck; it normallytakes 2 to 3 hours to unload a truck.InCase 1-CD-330, the dispute concerns theunloading of dry wall. Dry wall is composed ofplaster of paris sandwiched between two layers ofcomposition paper with a finished side and a roughside.The dry wall sheets come in couples with thefinished sides facing each other and bound togetheralong the edges by tape. Dry wall arrives by truck; ittakes about 2 hours to unload a truck.B.Background and FactsThe Unions claiming the work described above areCarpenters and Laborers.1.Case l-CD-322Aberthaw is the general contractor at the 100Summer Street Project in Boston, Massachusetts.According to Robert Swamm, Aberthaw's vicepresident, Aberthaw, as it has done on past projects,assigned the stripping of forms on this project to acomposite crew of carpenters and laborers.Aberthaw Superintendent Shirley Fritter testifiedthat around the first of July he was visited at thejobsiteby Edson Thompson, business agent forLocal 33 of the United Brotherhood of Carpentersand Joiners of America,14 and Fred Fletcher, generalagent of the Carpenters' District Council. Frittertestified that Thompson threatened to shut down thejobsiteunlessCarpenters'Local 33 received thework. Swamm also testified that Thompson andFletcherdemanded the stripping assignment.Thompson and Fletcher admit claiming the work,but they deny that they made any threats. No strikeor walkout occurred at the j obsite.2.Case I-CD-323Volpe is the general contractor at the Church StreetProject in Boston, Massachusetts.In early September 1972, Joe Clarke, director ofindustrial relations for AGC, received a phone callfrom Fletcher advising him that there appeared to be14HereinafterCarpenters' Local 33 CARPENTERS,LOCAL 67a problem arising on the Volpe project. The probleminvolved the unloading of the kitchen cabinets.Clarke contacted Volpe and was advised that theassignment of the work had been made to Laborers'Local 223. On September 12, Arthur Flamm, counselfor Carpenters' Local 67 and Carpenters' DistrictCouncil, called Clarke and sought arbitration of thedispute. Clarke replied that the new contract, underwhich Flamm sought arbitration, had not yet beenapproved by Construction Industry StabilizationCommittee (established by Executive Order 11588 onMarch 28, 1972) and was therefore not yet bindingon the parties. Flamm stated that he would advise hisclient to remove its men if there was no arbitration,and Fletcher advised Clarke that he would follow hiscounsel's advice.FrankMarcucello, superintendent on the Volpejobsite, testified thatMcSherry, business agent forCarpenters' Local 67, and Fletcher visited the jobsite,stated the work should be assigned to carpenters, andthey would not let the matter drop. Later. a strikeoccurred on or about September 27, 1972. Fletchertestified that he took the men off the job because ofVolpe's failure to go to arbitration.3.Case 1-CD-328Franchi is the general contractor for the HotelSomerset project in Boston,Massachusetts.Theproject entails the renovation of the existing hotel toapartments. Joseph Lazo, superintendent of Franchi,testifiedthathe assigned, in accord with pastpractice, the work of unloading the kitchen cabinetsto Laborers' Local 22. Thereafter, according to Lazo,the carpenter shop steward told him to give the workto carpenters or he would pull the men off the job.Lazo stated that he offered a composite crew, but theshop steward rejected this and removed the carpen-ters.Thereafter,McSherry arrived and attempted to getthemen to return to work. Lazo testified thatMcSherry was unable to persuade the men to goback to work. McSherry stated that the men did notreturn to work because it was almost quitting time.The carpenters did return to work the followingmorning.4.Case I-CD-330Levesque is the dry wall subcontractor at theTurnkey project at 640 Salem Street, Malden,Massachusetts.James Zieff, an official for the general contractorat the Malden Turnkey project, testified that LouManderini, business agent of Laborers' Local 22,demanded the assignment of unloading dry wall forLaborers' Local 22. Zieff informed Manderini that291the subcontractor, Levesque, was in charge of the drywalland suggested that they meet.Manderinidemanded a full laborers crew and would not settlefor a composite crew. Levesque and Manderini wereunable to settle the dispute. Thereafter, the Laborersconducted a 1-day work stoppage on or aboutOctober 17, 1972.5.Case 1-CD-332SpaltAssociates is the subcontractor responsiblefor the installation of kitchen cabinets at MerrimacPlaza project in Lowell, Massachusetts.VincentFarrell, superintendent for the generalcontractor on the Merrimac Plaza project, testifiedthatGeorge Emerson, president and business agentof Laborers' Local 429, agreed to unload a forthcom-ing truckload of cabinets with a composite crew oflaborers and carpenters. However, Carpenters' Local49 opposed a composite crew, and Richard Scott,superintendent for Spalt, assigned the work to theCarpenters'Local 49. Emerson told Farrell thatLaborers would picket the site. On or about October13, 1972, when a truck arrived with cabinets, thelaborers blocked the trailer from backing onto thesite for unloading.C.The Contentions of the PartiesThe Employers in all cases argue that there isreasonable cause to believe that in each case theparticular Respondent violated Section 8(b)(4)(D) oftheAct and therefore the Board must make adetermination of the merits of each dispute. TheEmployers further contend that their respectiveassignments of work were proper and should beaffirmed by the Board.Carpenters contends that in Cases l-CD-322,1-CD-323, and I-CD-328 there is no reasonablecause to believe that the particular Carpenters' Localviolated Section 8(b)(4)(D) of the Act. In Cases1-CD-322 and 1-CD-323, Carpenters argues that itsactions were taken in order to obtain arbitration ofthe dispute and not in order to obtain the work. InCase 1-CD-328. Carpenters contends that Local 67did not cause or ratify the work stoppage, andtherefore the notice of hearing should be quashed. Inregard to Cases 1-CD-330 and l-CD-332. Carpen-ters argues that these disputes are properly before theBoard. Further, Carpenters states that, based onreasons such as past practice and employer economyand efficiency, the work assignments made by therespective subcontractors were correct and should beaffirmed by the Board.Laborers contends that in Cases 1-CD-322,1-CD-323, and I-CD-328 relevant factors such asarea practice preponderate in favor of having the 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork assigned to laborers. In Case 1-CD-330,Laborers states there is no reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.However, if the Board makes an award in Case1-CD-330, Laborers argues that, in accord withsubstantial area practice, it should be awarded toemployees it represents. In Case 1-CD-332, Laborersalleges that area practice and economy favor anaward to Laborers. Finally, in Cases 1-CD-330 andI-CD-332, Laborers contends that the respectivesubcontractorsmade their assignments because ofcoercion by Carpenters and therefore the Boardshould not affirm the awards.D.Applicability of the StatuteBefore the Board may proceed with the determina-tion of a dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieveSection 8(b)(4)(D) of the Act has beenviolated.Subsequent to the hearing in Case 1-CD-322 AGCfiled a motion to amend the charge and other formaldocuments. In its charge in this case, AGC named ascharged parties Carpenters' Local 67 and Carpenters'DistrictCouncil. In its motion, AGC moves tochange the name of charged parties to "UnitedBrotherhood of Carpenters and Joiners of America,Local 33 and Boston and Vicinity CarpentersDistrict Council." Thereafter, Carpenters' Local 33filed objections to AGC's motion. Since Carpenters'Local 33 did not participate in the hearing, weconclude that it would be inappropriate to make it aparty to this case at this time. Accordingly, we willdeny the motion to amend.Furthermore, we conclude, in Case 1-CD-322, thatthe record before us does not establish reasonablecause to believe that either Carpenters' Local 67 orCarpenters'DistrictCouncilviolatedSection8(b)(4)(D).We note that Fritter's testimony regard-ing statements allegedly made by Fletcher, on behalfof the Carpenters' District Council, is too ambiguousto support a finding of reasonable cause. Therefore,inCase 1-CD-322, we shall quash the notice ofhearing.InCase 1-CD-323, the record indicates thatCarpenters' Local 67 and Carpenters' District Coun-cil demanded the work and that, after an assignmentwas made to Laborers Local 223, the carpenters wenton strike on or about September 27, 1972.Contrary to the contentions of Carpenters' Local15As indicated, Carpenters' Local 67 defends in this case on the groundthatitstruck Volpe to compel arbitration of its work assignment dispute inaccordance with a contract between it and Volpe. effective by its terms fromJune 16, 1972. to June 15, 1973, which provides for arbitration of workassignment disputes ancing under the contract. Volpe claims that thecontract was not effective during the strike because it had not yet been67 and Carpenters' District Council, in the circum-stances of this case, we are not satisfied that allparties have agreed to be bound by a voluntaryprivate settlement or that the carpenters' strike wasmerely to compel arbitration. The Board has de-clined to find that arbitration proceedings notinvolving all parties to the dispute constitute anadequate method of adjustment of the dispute withinthemeaning of Section 10(k).Laborers Local 1184,SouthernCaliforniaDistrictCouncil of Laborers(Robertson Pipeline Constructors),192 NLRB 1078. Inthis case there are two contracts, one between Volpeand the Carpenters and one between Volpe and theLaborers.Though each contract may have anarbitration provision, it does not necessarily followthat all parties have agreed to be bound bya singletripartite arbitration proceeding or that a court, as inthe case cited by the Carpenters, will necessarilyorder a tripartite arbitration proceeding. Therefore,we find no private settlement means sufficient topreclude us from proceeding to a determination ofthe instant dispute.Further, in these circumstances, we cannot acceptCarpenters contention that the strike was merely tocompel arbitration. Again, a bipartite arbitrationbetweenVolpe and the Carpenters would notnecessarily have settled the dispute. Also, since bothcontracts apparently contain similar workassign-ments to the respective Unions,it iseven clearer thata bipartite arbitration would not settle this dispute.Rather, the more direct effect of the Carpentersstrikewas to pressure Volpe to reassign the work indispute to Carpenters' Local 67.Accordingly,based on the record before us,Members Fanning and Kennedy find that there isreasonable cause to believe that a violation ofSection 8(b)(4)(D) has occurred and that the disputeisproperly before the Board for determination. 15In Case 1-CD-328, the record establishes that thecarpenters' shop steward threatened to pull the menoff the jobunlessthework was reassigned toCarpenters' Local 67. Thereafter, the shop stewardrejected an offer of a composite crew and a strikeensued.We reject Carpenters' Local 67's contentionthat it was not responsible for the work stoppage.Carpenters' Local 67 alleges that the shop stewarddid not have the authority to call the men off the job.Nonetheless,it isclear that Joseph Lazo, superin-tendent of Franchi, negotiated with the shop stewardand that the shop steward had apparent authority tospeak for the men. Accordingly, we conclude thatapproved by the Construction IndustryStabilization CommitteeMemberPenello finds that this issue which bears upon whether Carpenters'Local 67was seeking enforcement of a contract with Volpe herein was notadequately litigated at the hearing in thisnonadversaryproceeding and hewould remandCase I-CD-323for a more complete record on which to basea determination CARPENTERS,LOCAL 67293Respondent cannot avoid responsibility of its author-ized shop steward.InternationalBrotherhood ofElectricalWorkers,Local 640 (BrownWholesaleElectricalCompany),190NLRB 456. The shopsteward was an agent of Carpenters' Local 67 and wetherefore find reasonable cause to conclude thatthere has been a violation of Section 8(b)(4)(D).In Case 1-CD-330, the record establishes that LouManderini, business agent for Laborers' Local 22,demanded the assignment of unloading dry wall.After reaching no agreement regarding the dispute,Laborers'Local 22 engaged in a 1-day workstoppage.We thus find reasonable cause to believe aviolation of Section 8(b)(4)(D) has occurred and thatthe dispute is properly before the Board for determi-nation.Finally, in Case 1-CD-332, the record reveals thatGeorge Emerson, president and agent of Laborers'Local 429, threatened to picket the jobsite if laborersdid not unload the cabinets as part of a compositecrew. Further, when a truckload of cabinets arrivedat the jobsite, laborers blocked the truck frombacking onto the site for unloading. We are thereforesatisfied that there is reasonable cause to believe aviolation of Section 8(b)(4)(D) has occurred and thatthe dispute is properly before the Board for determi-nation.E.Merits of the DisputesSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to the various relevantfactors.The following factors are relevant in making adetermination of the disputes before us:1.CasesI-CD-323 and 1-CD-328a.Collective-bargaining agreementsAGC has contracts with both the Laborers and theCarpenters. However, the contracts contain similarjurisdictional assignment language, and AGC admitsthere is an overlap in the work assignment language.Under these circumstances, we are not satisfied thateither the contractual agreement of the Laborers orthe Carpenters is entitled to controlling weight forthe purposes of our determination. 16b.Employer practiceRepresentatives of Volpe and Franchi state thattheirpracticehas generally been to assign theunloading of kitchen cabinets to laborers. Carpen-ters, citing a recent arbitration decision to support itsposition, argues that cabinets wrapped in corrugatedpaper have been traditionally unloaded by carpen-ters.Nonetheless, as general contractors, Volpe andFranchi have usually attempted to assign the work totheir regular employees; i.e., laborers.c.Employeeskillsand efficiencyof operationIn these cases, the record indicates that bothgroups of employees possess the requisite skills toperform the work in dispute.However, Volpe and Franchi have laborers on theirpayroll at most times and it is more economical andconvenient to have cabinets unloaded by the regularemployees (i.e., laborers). After unloading a truck-load of cabinets, laborers can return to their otherwork. Volpe and Franchi, as general contractors, donot have sufficient work-other than the unloadingof cabinets-to justify having full-time carpenters onthe payroll.2.Case 1-CD-330a.Collective-bargaining agreementClarence Levesque testified that he has a contractwith the Carpenters. The record also indicates thatLevesque has a contract with the Laborers. However,on the record before us, we find that neither contractmakes a valid award of the work in dispute.b.Employer practiceIn the past Levesque has used both carpenters andlaborers to unload dry wall. However, as a specialtycontractor, Levesque has carpenters on its payroll assteady employees. Accordingly, whenever possible,Levesque has tried to use carpenters to unload drywall.c.Employeeskillsand efficiencyof operationAccording to Clarence Levesque,laborers are notgood at unloading dry wall.He states that laborerscut the binding tape and handle each sheet,therebyincreasing breakage.The carpenters, according toLevesque, are more skillful at doing this work.Further,Levesque argues that it is more economi-cal to use its regular employees(i.e.,carpenters) toperform the disputed work.Levesque,stating it haslittle other work for laborers,argues that it would betoo expensive to hire laborers for the one task alone.16Our decision herein should not be construed as reflecting upon thements of Laborers' or Carpenters' contractual claimsvis-a-visVolpe orFranchi. 294DECISIONSOF NATIONALLABOR RELATIONS BOARD3.Case 1-CD-332a.Collective-bargaining agreementThe recordindicatesthat Spalthas a contract withthe Carpenters.However, onthe recordbefore us, wefind novalid award of the workin dispute.b.Employer practiceSpalt,in the past,has preferredto use carpentersfor the work,but it has had occasionto use bothcarpentersand laborersto unload kitchen cabinets.c.Employee skills and efficiency of operationThe record indicates that both laborers andcarpenters possess the skill to unload cabinets.However,as a specialty contractor,Spalt has littlework for laborers and generally does not hire them.Accordingly,Spalt finds it more economical andefficient to use its regular employees(i.e., carpenters)to unload the cabinets.ConclusionsIn Casesl-CD-323 and 1-CD-328, having consid-ered all pertinent factors present herein,we concluderespectivelythat employees representedby Laborers'Local 223 and Laborers' Local 22 areentitled toperform the work in dispute.This assignment isconsistent with the initial assignments, the Employ-ers' preferred practices,and efficiency of operation.In Case 1-CD-330.having considered all pertinentfactors present herein, we conclude that employeeswho are representedby Carpenters'Local 218 areentitledtoperform the work in dispute. Thisassignment is consistent with the initial assignment,the Employer's preferred practice, and efficiency ofoperation.Further,we find no evidence that theEmployer's initial assignment was a result of unlaw-ful coercionby the Carpenters.In Case 1-CD-332,having considered all pertinentfactors present herein,we conclude that employeesof Carpenters'Local 49are entitled to perform thework in dispute.This assignment is consistent withthe initial assignment,theEmployer's preferredpractice,and efficiency of operation.Again, contraryto the Laborers' contentions,we find no evidencethat the Employer's initial assignment was a result ofunlawful coercionby the Carpenters.Inmaking the above determination, we areawarding theworkin question to employees repre-sented by the respectiveLocals,but not to thoseUnions or their members. These determinations arelimited to particular controversies giving rise to thesedisputes.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis of theforegoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following determination of Disputes:A.Case I-CD-3231.Employees represented by Laborers'Interna-tionalUnion of North America,AFL-CIO, Local223, are entitled to perform the work of unloadingcabinets at the Church Street Project in Boston,Massachusetts.2.United Brotherhood of Carpenters and Joinersof America,AFL-CIO,Local 67 and Boston andVicinityDistrict Council are not and have not beenentitled,by means proscribed by Section 8(b)(4)(D)of the Act,to force or require the Employer to assignthe above work to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Disputes,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO,Local 67 and Boston and Vicinity District Councilshall notify the Regional Director for Region 1, inwriting, whether or not it will refrain from forcing orrequiring Volpe Construction Co., Inc.,by meansproscribed by Section 8(b)(4)(D)of the Act,to assignthework in dispute to its members or employeeswhich it represents rather than to employees of VolpeConstructionCo., Inc.,represented by Laborers'International Union of NorthAmerica, AFL-CIO,Local223.B.CaseI-CD-3281.Employees represented by Laborers'Interna-tionalUnion of North America,AFL-CIO, Local22, are entitled to perform the work of unloadingcabinets at the Hotel Somerset project in Boston,Massachusetts.2.United Brotherhood of Carpenters and JoinersofAmerica,Local 67,isnot and has not beenentitled,by means proscribed by Section 8(b)(4)(D)of the Act,to force or require the Employer to assignthe above work to employees it represents.3.Within10 days from the date of this Decisionand Determination of Disputes, United Brotherhoodof Carpenters and Joiners of America, Local 67, shallnotify the Regional Director for Region 1, in writing,whether or not it will refrain from forcing orrequiring Franchi ConstructionCo., Inc.,by meansproscribed by Section 8(b)(4)(D)of the Act,to assignthework in dispute to its members or employeeswhich it represents rather than to employees ofFranchiConstructionCo., Inc.,representedbyLaborers'InternationalUnion of North America,AFL-CIO, Local 22. CARPENTERS, LOCAL 67295C.Case 1-CD-3301.Employees represented by United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,Local 218,are entitledtoperform the work ofunloading dry wall at the Turnkey project at 640Salem Street,Malden,Massachusetts.2.Laborers' International Union of North Amer-ica,AFL-CIO, Local 22. is not and has not beenentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require the Employer to assignthe above work to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Dispute, Laborers' Interna-tionalUnionof North America, AFL-CIO, Local22, shall notify theRegional Director for Region 1, inwriting,whether or not it will refrain from forcing orrequiring C. Levesque Co., by means proscribed bySection 8(b)(4)(D) of the Act, to assign the work indispute to its members or employees which itrepresents rather than to employees of C. LevesqueCo. represented by United Brotherhood of Carpen-ters and Joinersof America, Local 218.D.Case 1-CD-3321.Employees represented by United Brotherhoodof Carpenters and Joiners of America, AFL-CIO,Local 49, are entitled to perform the work ofunloading cabinets atMerrimac Plaza project inLowell, Massachusetts.2.Laborers'InternationalUnion of North Amer-ica,AFL-CIO, Local 429, is not and has not beenentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require the Employer to assignthe above work to employees it represents.3.Within 10 days from the date of this Decisionand Determination of Disputes,Laborers'Interna-tionalUnion of North America, AFL-CIO, Local429, shall notify the Regional Director for Region 1,in writing,whether or not it will refrain from forcingor requiring Spalt Associates,by means proscribedby Section 8(b)(4)(D)of the Act,to assign the workindispute to its members or employees which itrepresents rather than to employees of Spalt Associ-atesrepresented by United Brotherhood of Carpen-ters and Joiners of America,AFL-CIO,Local 49.ORDERIt isherebyordered that the notice of hearing inthis proceeding be, and it hereby is, quashed insofaras it concerns Case 1-CD-322.